Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 1 of 18 PageID #: 1


     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     -----------------------------------------------------------------------x
     ABETH HASHIMI,
                                                                                 Case No. _____________
                                                 Plaintiff,
                         -against-
                                                                                 COMPLAINT

     PARIS OVEN INC and SETIRI SPIRO
     SOTIRIOU,


                                                 Defendants.
     ------------------------------------------------------------------------x



          Plaintiff Abeth Hashimi (hereafter referred to as "plaintiff”), by counsel, Gabriel

   A. Levy. P.C., as and for the Complaint in this action against defendants Paris Oven,

   Inc. and Setiri Spiro Sotiriou, (together referred to as "defendants"), hereby alleges as

   follows:

                                     NATURE OF THE CLAIMS

           1.          This lawsuit opposes pervasive, ongoing and inexcusable disability

   discrimination by the defendants. In this action, plaintiff seeks declaratory, injunctive

   and equitable relief, as well as monetary damages and attorney’s fees, costs and expenses

   to redress defendants’ unlawful disability discrimination against plaintiff, in violation of

   Title III of the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and

   its implementing regulations, the New York State Executive Law (the "Executive Law''),

   § 296, New York State Civil Rights Law, § 40, and the Administrative Code of the City

   New York (the ''Administrative Code''), § 8-107. As explained more fully below,

   defendants own, lease, lease to, operate and control a place of public accommodation that



                                                      1
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 2 of 18 PageID #: 2



   violates the above-mentioned laws. Defendants are vicariously liable for the acts and

   omissions of their employees and agents for the conduct alleged herein.

          2.      These defendants made a financial decision to ignore the explicit legal

   requirements for making their place of public accommodation accessible to persons with

   disabilities – all in the hopes that they would never be caught. In so doing, defendants

   made a calculated, but unlawful, decision that disabled customers are not worthy. The

   day has come for defendants to accept responsibility. This action seeks to right that

   wrong by making defendants’ place of public accommodation fully accessible so that

   plaintiff can finally enjoy the full and equal opportunity that defendants provide to non-

   disabled customers.

                                JURISDICTION AND VENUE

          3.         This Court has jurisdiction over this matter pursuant to 42 U.S.C. §

   12188 and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions

   regarding the deprivation of plaintiff's rights under the ADA. The Court has

   supplemental jurisdiction over plaintiff's related claims arising under the New York State

   and City laws pursuant to 28 U.S.C. § 1367(a).

          4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

   defendants’ acts of discrimination alleged herein occurred in this district and defendants’

   place of public accommodation that is the subject of this action is located in this district.

                                            PARTIES

          5.      At all times relevant to this action, plaintiff has been and remains a

   resident of Queens County of the State of New York.

          6.      At all times relevant to this action, plaintiff suffers from central nuclear

   myopathy, a congenital neuromuscular disorder characterized as a defect in the cell
                                                 2
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 3 of 18 PageID #: 3



   structure of voluntary muscles. As a result of this condition, plaintiff has been and

   remains bound to ambulate in a wheelchair. Plaintiff suffers from medical conditions

   that inhibit walking and restrict body motion range and movement.

           7.      At all relevant times, the defendants operate and/or lease property

   located at or about 38-12 30th Avenue, Queens, New York 11103 (hereinafter referred

   to as the “Premises”).

           8.      Each defendant is licensed to and/ or does business in New York State.

           9.      At all relevant times, the defendants operate a bar/ restaurant at the

   Premises.


                 ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

           10.     Each of the defendants is a public accommodation as they own, lease,

   lease to, control or operate a place of public accommodation, the Premises, within the

   meaning of the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§

   292(9)) and the Administrative Code (§ 8- 102(9)).

           11.     The Premises is a place of public accommodation within the meaning of

   the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and

   the Administrative Code (§ 8-102(9)) as it is a facility operated by a private entity and its

   operations affect commerce.

           12.     Numerous architectural barriers exist at defendants’ place of public

   accommodation (the “Premises”) that prevent and/or restrict access to plaintiff, a person

   with a disability.

           13.     Upon information and belief, the Premises was designed and

   constructed for first possession after January 26, 1993.

           14.     Upon information and belief, at some time after January 1992, defendants
                                                 3
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 4 of 18 PageID #: 4



   made alterations to the Premises, including areas adjacent and/or attached to the

   Premises.

          15.     Upon information and belief, at some time after January 1992, defendants

   made alterations to the Premises.

          16.     Within the past three years of filing this action, plaintiff attempted to and

   desired to access the Premises.

          17.     The services, features, elements and spaces of defendants’ place of public

   accommodation are not readily accessible to, or usable by plaintiff as required by the

   Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix

   A, and adopted by the United States Department of Justice in 1991 as the Standards for

   Accessible Design (“1991 Standards”) or the revised final regulations implementing Title

   III of the ADA adopted by the United States Department of Justice in 2010 as the 2010

   Standards for Accessible Design (“2010 Standards”).

          18.     Because of defendants’ failure to comply with the above-mentioned laws,

   including but not limited to the 1991 Standards or the 2010 Standards and the

   Administrative Code, plaintiff was and has been unable to enjoy safe, equal and complete

   access to defendants’ place of public accommodation.

          19.     Defendants' place of public accommodation has not been designed,

   constructed, or altered in compliance with the 1991 Standards, the 2010 Standards, the

   Administrative Code, the Building Code of the City of New York (“BCCNY”), or the

   2014 New York City Construction Code (“2014 NYC”).

          20.     Barriers to access that plaintiff encountered and/or which deter plaintiff

   from patronizing the defendants’ place of public accommodation as well as barriers that

   exist include, but are not limited to, the following:

                                                 4
       Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 5 of 18 PageID #: 5



  I.     INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED
         AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.
         EXISTING STEPS AT ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY. REQUIRED
         RAMP NOT PROVIDED FOR STEP AT ENTRANCE.
            a. Accessible routes shall be provided in accordance with 206 and shall comply with Chapter 4.
               Accessible routes shall be provided where required by 206.2. At least one accessible route
               shall be provided within the site from accessible parking spaces and accessible passenger
               loading zones; public streets and sidewalks; and public transportation stops to the accessible
               building or facility entrance they serve. Entrances shall be provided in accordance with
               206.4. Entrance doors, doorways, and gates shall comply with 404 and shall be on an
               accessible route complying with 402. In addition to entrances required by 206.4.2 through
               206.4.9, at least 60 percent of all public entrances shall comply with 404. Means of egress
               shall comply with section 1003.2.13 of the International Building Code (2000 edition and
               2001 Supplement) or section 1007 of the International Building Code (2003 edition)
               (incorporated by reference, “Referenced Standards” in Chapter 1). Changes in level shall
               comply with 303. Changes in level greater than ½ inch high shall be ramped, and shall
               comply with 405 or 406.
 II.     REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT ENTRANCE.
         NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN REQUIRD MANUEVERING
         CLEARANCE AT ENTRANCES.
            a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
               Maneuvering clearances shall extend the full width of the doorway and the required latch
               side or hinge side clearance. Floor or ground surface within required maneuvering clearances
               shall comply with 302.Changes in level are not permitted.
III.     INACCESSIBLE SERVICE COUNTER. NON-COMPLIANT HEIGHT OF SERVICE COUNTER
         EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
            a. Where provided, check-out aisles, sales counters, service counters, food service lines,
               queues, and waiting lines shall comply with 227 and 904. Sales counters and service counters
               shall comply with 904.4.1 and 904.4.2. The accessible portion of the counter top shall not
               extend the same depth as the sales or service counter top. A portion of the counter surface
               that is 36 inches (915 mm) long minimum and 36 inches (916 mm) high maximum above the
               finish floor shall be provided. A clear floor or ground space complying with 305 shall be
               positioned for a parallel approach adjacent to the 36 inch (915 mm) minimum length of
               counter.
IV.      INACCESSIBLE DINING COUNTERS. NON-COMPLIANT HEIGHT OF DINING COUNTER
         EXCEEDS MAXIMUM HEIGHT ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE
         CLEARANCE NOT PROVIDED AT DINING COUNTER. PORTION OF DINING COUNTER
         REQUIRED TO BE ACCESSIBLE NOT PROVIDED.
            a. Where dining surfaces are provided for the consumption of food or drink, at least 5 percent
               of the seating spaces and standing spaces at the dining surfaces shall comply with 902.
               Dining surfaces and work surfaces shall comply with 902.2 and 902.3. A clear floor space
               complying with 305 positioned for a forward approach shall be provided. Knee and toe
               clearance complying with 306 shall be provided. Where toe clearance is required at an
               element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
               minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
               Where knee clearance is required under an element as part of a clear floor space, the knee
               clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep

                                                    5
        Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 6 of 18 PageID #: 6



                minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
                inches (760 mm) wide minimum.
  V.      INACCESSIBLE DINING TABLES LOCATED AT EXTERIOR DINING AREA.
          INACCESSIBLE TRAVEL PATH TO DINING TABLES LOCATED AT EXTERIOR DINING
          AREA. ACCESSIBLE ROUTE TO DINING TABLES LOCATED AT EXTERIOR DINING ARE
          NOT PROVIDED AS REQUIRED. EXISTING STEPS AT TRAVEL PATH LEADING TO
          DINING TABLES LOCATED AT EXTERIOR DINING AREA ACT AS A BARRIER TO
          ACCESSIBILILITY.
             a. In restaurants and cafeterias, an accessible route shall be provided to all dining areas,
                including raised or sunken dining areas, and outdoor dining areas.
 VI.      COMPLIANT SIGNAGE IDENTIFYING THE RESTROOM NOT PROVIDED AS REQUIRED.
             a. Signs shall be provided in accordance with 216 and shall comply with 703. Interior and
                exterior signs identifying permanent rooms and spaces shall comply with 703.1, 703.2, and
                703.5. Where pictograms are provided as designations of permanent interior rooms and
                spaces, the pictograms shall comply with 703.6 and shall have text descriptors complying
                with 703.2 and 703.5. Section 216.2 applies to signs that provide designations, labels, or
                names for interior rooms or spaces where the sign is not likely to change over time.
                Examples include interior signs labeling restrooms, room and floor numbers or letters, and
                room names. Tactile text descriptors are required for pictograms that are provided to label or
                identify a permanent room or space. Pictograms that provide information about a room or
                space, such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
                are not required to have text descriptors. Signs shall comply with 703. Where both visual and
                tactile characters are required, either one sign with both visual and tactile characters, or two
                separate signs, one with visual, and one with tactile characters, shall be provided. Tactile
                characters on signs shall be located 48 inches (1220 mm) minimum above the finish floor or
                ground surface, measured from the baseline of the lowest tactile character and 60 inches
                (1525 mm) maximum above the finish floor or ground surface, measured from the baseline
                of the highest tactile character. Where a tactile sign is provided at a door, the sign shall be
                located alongside the door at the latch side. Where a tactile sign is provided at double doors
                with one active leaf, the sign shall be located on the inactive leaf. Where a tactile sign is
                provided at double doors with two active leafs, the sign shall be located to the right of the
                right hand door. Where there is no wall space at the latch side of a single door or at the right
                side of double doors, signs shall be located on the nearest adjacent wall. Signs containing
                tactile characters shall be located so that a clear floor space of 18 inches (455 mm) minimum
                by 18 inches (455 mm) minimum, centered on the tactile characters, is provided beyond the
                arc of any door swing between the closed position and 45 degree open position.
VII.      INACCESSIBLE RESTROOM. REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT
          RESTROOM DOOR.
             a. Door openings shall provide a clear width of 32 inches (815 mm) minimum. Clear openings
                of doorways with swinging doors shall be measured between the face of the door and the
                stop, with the door open 90 degrees.
VIII.     REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT EXTERIOR
          SIDE OF RESTROOM DOOR.
             a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
                Maneuvering clearances shall extend the full width of the doorway and the required latch
                side or hinge side clearance.
 IX.      REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT INTERIOR
          SIDE OF RESTROOM DOOR.
                                                        6
        Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 7 of 18 PageID #: 7



             a. Minimum maneuvering clearances at doors and gates shall comply with 404.2.4.
                Maneuvering clearances shall extend the full width of the doorway and the required latch
                side or hinge side clearance. Floor or ground surface within required maneuvering clearances
                shall comply with 302.Changes in level are not permitted.
  X.      REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF WATER
          CLOSET IN THE RESTROOM.
             a. Grab bars for water closets shall comply with 609. Grab bars shall be provided on the side
                wall closest to the water closet and on the rear wall.
 XI.      INACCESSIBLE LAVATORY IN THE RESTROOMS. REQUIRED MINIMUM KNEE AND
          TOE CLEARANCE NOT PROVIDED AT LAVATORY IN THE RESTROOMS.
             a. A clear floor space complying with 305, positioned for a forward approach, and knee and toe
                clearance complying with 306 shall be provided. Where toe clearance is required at an
                element as part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
                minimum under the element. Toe clearance shall be 30 inches (760 mm) wide minimum.
                Where knee clearance is required under an element as part of a clear floor space, the knee
                clearance shall be 11 inches deep minimum at 9 inches above the ground, and 8 inches deep
                minimum at 27 inches (685 mm) above the finish floor or ground. Knee clearance shall be 30
                inches (760 mm) wide minimum.
XII.      INACCESSIBLE PAPER TOWEL DISPENSER IN RESTROOM. NON COMPLIANT
          MOUNTED HEIGHT OF PAPER TOWEL DISPENSER IN RESTROOM EXCEEDS MAXIMUM
          HEIGHT ALLOWANCE.
             a. If soap and towel dispensers are provided, they must be located within the reach ranges
                specified in 308. Where a forward reach is unobstructed, the high forward reach shall be 48
                inches maximum and the low forward reach shall be 15 inches minimum above the finish
                floor or ground. Where a high forward reach is over an obstruction, the clear floor space
                shall extend beneath the element for a distance not less than the required reach depth over the
                obstruction. The high forward reach shall be 48 inches maximum where the reach depth is 20
                inches maximum. Where the reach depth exceeds 20 inches, the high forward reach shall be
                44 inches maximum and the reach depth shall be 25 inches maximum. Where a clear floor or
                ground space allows a parallel approach to an element and the side reach is unobstructed, the
                high side reach shall be 48 inches maximum and the low side reach shall be 15 inches
                minimum above the finish floor or ground. Where a clear floor or ground space allows a
                parallel approach to an element and the high side reach is over an obstruction, the height of
                the obstruction shall be 34 inches maximum and the depth of the obstruction shall be 24
                inches maximum. The high side reach shall be 48 inches maximum for a reach depth of 10
                inches maximum. Where the reach depth exceeds 10 inches, the high side reach shall be 46
                inches maximum for a reach depth of 24 inches maximum.
XIII.     INACCESSIBLE MIRROR IN THE RESTROOM. NON COMPLIANT MOUNTED HEIGHT OF
          MIRROR IN THE RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
             a. Mirrors located above lavatories or countertops shall be installed with the bottom edge of the
                reflecting surface 40 inches (1015 mm) maximum above the finish floor or ground. Mirrors
                not located above lavatories or countertops shall be installed with the bottom edge of the
                reflecting surface 35 inches (890 mm) maximum above the finish floor or ground.

                  21.     The above listing is not to be considered all-inclusive of the barriers,

           which exist at the Premises.

                                                        7
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 8 of 18 PageID #: 8



           22.     Upon information and belief, a full inspection of the defendants’ place of

   public accommodation will reveal the existence of other barriers to access.

           23.     As required by the ADA (remedial civil rights legislation) to properly

   remedy defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff

   requires a full inspection of the defendants’ public accommodation in order to catalogue

   and cure all of the areas of non-compliance with the ADA. Notice is therefore given that

   plaintiff intends on amending the Complaint to include any violations discovered during

   an inspection that are not contained in this Complaint.

           24.     Defendants have denied plaintiff the opportunity to participate in or

   benefit from services or accommodations because of a disability.

           25.     Defendants have not satisfied their statutory obligation to ensure that their

   policies, practices, procedures for persons with disabilities are compliant with the laws.

   Nor have defendants made or provided reasonable accommodations or modifications to

   persons with disabilities.

           26.     Plaintiff has a realistic, credible and continuing threat of discrimination

   from the defendants’ non-compliance with the laws prohibiting disability discrimination.

   The barriers to access within defendants' place of public accommodation continue to

   exist and deter plaintiff.

           27.     Plaintiff frequently travels to the area where defendants’ place of public

   accommodation is located.

           28.     Plaintiff intends to patronize the defendants’ place of public

   accommodation several times a year after it becomes fully accessible.

           29.     Plaintiff is also a “tester” for the purposes of asserting basic civil rights

   and monitoring, ensuring, and determining whether defendants’ place of public

                                                  8
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 9 of 18 PageID #: 9



   accommodation is fully accessible.

          30.     Plaintiff intends to patronize the defendants’ place of public

   accommodation several times a year as “tester” to monitor, ensure, and determine

   whether defendants’ place of public accommodation is fully accessible.

                            FIRST CAUSE OF ACTION
           (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

          31.     Plaintiff realleges and incorporates by reference all allegations set forth in

   this Complaint as if fully set forth herein.

          32.     Plaintiff is substantially limited in the life activity of both walking and

   body motion range and thus has a disability within the meaning of the ADA. As a direct

   and proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and

   also has restricted range of motion.

          33.     The ADA imposes joint and several liability on both the property owner

   and lessee of a public accommodation. 28 C.F.R. 36.201(b).

          34.     Under the ADA, both the property owner and lessee are liable to the

   plaintiff and neither can escape liability by transferring their obligations to the other by

   contract (i.e. lease agreement). 28 C.F.R. 36.201(b).

          35.     Defendants have and continue to subject plaintiff to disparate treatment by

   denying plaintiff full and equal opportunity to use their place of public accommodation

   all because plaintiff is disabled. Defendants’ policies and practices have disparately

   impacted plaintiff as well.

          36.     By failing to comply with the law, defendants have articulated to disabled

   persons such as the plaintiff that they are not welcome, objectionable and not desired as

   patrons of their public accommodation.


                                                  9
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 10 of 18 PageID #: 10



           37.     Defendants have discriminated against the plaintiff by designing and/or

    constructing a building, facility and place of public accommodation that is not readily

    accessible to and usable by the disabled plaintiff and not fully compliant with the 1991

    Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

           §12183(a)(1).

           38.     Defendants’ place of public accommodation is not fully accessible and

    fails to provide an integrated and equal setting for the disabled, all in violation of 42

    U.S.C. §12182(b)(1)(A) and 28 C.F.R. § 36.203.

           39.     Upon making alterations to their public accommodation, defendants failed

    to make their place of public accommodation accessible to plaintiff to the maximum

    extent feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

           40.     Upon making these alterations to the primary function areas, defendants

    failed to make the paths of travel to the primary function areas accessible to plaintiff, in

    violation of 28 C.F.R. § 36.403.

           41.     28 C.F.R. § 36.406(5) requires defendants to make the facilities and

    elements of their noncomplying public accommodation accessible in accordance with the

    2010 Standards.

           42.     Defendants failed to make all readily achievable accommodations and

    modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would be

    readily achievable to make defendants’ place of public accommodation fully accessible.

           43.     By failing to remove the barriers to access where it is readily achievable

    to do so, defendants have discriminated against plaintiff on the basis of disability in

    violation of § 302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a),

    (b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                                                  10
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 11 of 18 PageID #: 11



              44.   In the alternative, defendants have violated the ADA by failing to provide

    plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. §

    36.305.

              45.   Defendants’ failure to remove the barriers to access constitutes a pattern

    and practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

   C.F.R § 36.101 et. seq.

              46.   Defendants have and continue to discriminate against plaintiff in violation

    of the ADA by maintaining and/or creating an inaccessible public accommodation.



                           SECOND CAUSE OF ACTION
              (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)


              47.   Plaintiff realleges and incorporates by reference all allegations set forth in

    this Complaint as if fully set forth herein.

              48.   Plaintiff suffers from various medical conditions that separately and

    together prevent the exercise of normal bodily functions in plaintiff; in particular, the life

    activities of both walking and body motion range. Plaintiff therefore suffers from a

    disability within the meaning of the Executive Law § 296(21).

              49.   Defendants have and continue to subject plaintiff to disparate treatment by

    denying plaintiff equal opportunity to use their place of public accommodation all

    because plaintiff is disabled.

              50.   Defendants discriminated against plaintiff in violation of New York State

    Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public

    accommodation. Each of the defendants have aided and abetted others in committing

    disability discrimination.

                                                   11
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 12 of 18 PageID #: 12



            51.       Defendants have failed to make all readily achievable accommodations

    and modifications to remove barriers to access in violation of Executive Law §

    296(2)(c)(iii).

            52.       In the alternative, defendants have failed to provide plaintiff with

    reasonable alternatives to barrier removal as required in violation of Executive Law §

    296(2)(c)(iv).

            53.       It would be readily achievable to make defendants’ place of public

    accommodation fully accessible.

            54.       It would not impose an undue hardship or undue burden on defendants to

    make their place of public accommodation fully accessible.

            55.       As a direct and proximate result of defendants' unlawful discrimination in

    violation of New York State Executive Law, plaintiff has suffered, and continues to

    suffer emotional distress, including but not limited to humiliation, embarrassment, stress,

    and anxiety.

            56.       Plaintiff has suffered and will continue to suffer damages in an amount to

    be determined at trial.



                                 THIRD CAUSE OF ACTION
          (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                         NEW YORK)
             57. Plaintiff realleges and incorporates by reference all allegations set forth in

     this Complaint as if fully set forth herein.

             58.      Plaintiff suffers from various medical conditions that separately and

     together, impair plaintiff’s bodily systems - in particular, the life activity of both

     walking and body motion range -and thus plaintiff has a disability within the meaning


                                                    12
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 13 of 18 PageID #: 13



     of the Administrative Code § 8-102(16).

            59.   The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”),

     also known as Local Law 85, clarified the scope of the Administrative Code in relation

     to the New York City’s Human Rights Law. The Restoration Act confirmed the

     legislative intent to abolish “parallelism” between the Administrative Code and the

     Federal and New York State anti-discrimination laws by stating as follows:

            The provisions of this title shall be construed liberally for the accomplishment

            of the uniquely broad and remedial purposes thereof, regardless of whether

            federal or New York State civil and human rights laws, including those laws

            with provisions comparably-worded to provisions of this title, have been so

            construed.

            Restoration Act § 7 amending Administrative Code §8-130 (emphasis added).

     The Restoration Act is to be construed broadly in favor of plaintiff to the fullest extent

     possible.

            60. Defendants have and continue to subject plaintiff to disparate treatment

     and disparate impact by directly and indirectly refusing, withholding, and denying the

     accommodations, advantages, facilities, and privileges of their place of public

     accommodation all because of disability in violation of the Administrative Code § 8-

     107(4). Each of the defendants have aided and abetted others in committing disability

     discrimination.

            61.   Defendants have discriminated, and continue to discriminate, against

     plaintiff in violation of the Administrative Code § 8-107(4) by designing, creating

     and/or maintaining an inaccessible commercial facility/space.

            62.   Defendants have subjected, and continue to subject, plaintiff to disparate

                                                13
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 14 of 18 PageID #: 14



     treatment by directly and indirectly refusing, withholding, and denying the

     accommodations, advantages, facilities, and privileges of their commercial

     facility/space all because of disability in violation of the Administrative Code § 8-

     107(4).

               63.   In violation of Administrative Code § 8-107(6), defendants have and

     continue to, aid and abet, incite, compel or coerce each other in each of the other

     defendants’ attempts to, and in their acts of directly and indirectly refusing,

     withholding, and denying the accommodations, advantages, facilities, and privileges of

     their commercial facility/space and the place of public accommodation therein, all

     because of disability, as well as other acts in violation of the Administrative Code.

               64.   Defendants discriminated against plaintiff in violation of the

     Administrative Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an

     inaccessible public accommodation.

               65.   As a direct and proximate result of defendants' unlawful discrimination in

     violation of the Administrative Code, plaintiff has suffered, and continues to suffer

     emotional distress, including but not limited to humiliation, stress, and embarrassment.

               66. Upon information and belief, defendants’ long-standing refusal to make

     their place of public accommodation fully accessible was deliberate, calculated,

     egregious, and undertaken with reckless disregard to plaintiff’s rights under the

     Administrative Code.

               67.   By failing to comply with the law in effect for decades, defendants have

     articulated to disabled persons such as the plaintiff that they are not welcome,

     objectionable and not desired as patrons of their public accommodation.

               68.   Defendants engaged in discrimination with willful or wanton negligence,

                                                  14
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 15 of 18 PageID #: 15



     and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct

     so reckless as to amount to such disregard for which plaintiff is entitled to an award of

     punitive damages pursuant to Administrative Code § 8-502.

             69.   By refusing to make their place of public accommodation accessible,

     defendants have unlawfully profited from their discriminatory conduct by collecting

     revenue from a non-compliant space and pocketing the money that they should have

             lawfully expended to pay for a fully compliant and accessible space.

     Defendants’ unlawful profits plus interest must be disgorged.

             70.   Plaintiff has suffered and will continue to suffer damages in an amount to

     be determined at trial.

                              FOURTH CAUSE OF ACTION
           (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)
            71. Plaintiff realleges and incorporates by reference all allegations set in this

    Complaint as if fully set forth herein.

           72.     Defendants discriminated against plaintiff pursuant to New York State

    Executive Law.

           73.     Consequently, plaintiff is entitled to recover the monetary penalty

    prescribed by Civil Rights Law §§ 40-c and 40-d for each and every violation.

           74.     Notice of this action has been served upon the Attorney General as

    required by Civil Rights Law § 40-d.



                                         INJUNCTIVE RELIEF
           75.     Plaintiff will continue to experience unlawful discrimination as a result of

    defendants' failure to comply with the above-mentioned laws. Therefore, injunctive relief

    is necessary to order defendants to alter and modify their place of public accommodation

    and their operations, policies, practices and procedures.
                                                  15
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 16 of 18 PageID #: 16



           76.     Injunctive relief is also necessary to make defendants' facilities readily

    accessible to and usable by plaintiff in accordance with the above-mentioned laws.

           77.     Injunctive relief is further necessary to order defendants to provide

    auxiliary aids or services, modification of their policies, and/or provision of alternative

    methods, in accordance with the ADA, Executive Law and the Administrative Code.

                                    DECLARATORY RELIEF
           78.     Plaintiff is entitled to a declaratory judgment concerning each of the

    accessibility violations committed by defendants against plaintiff and as to required

    alterations and modifications to defendants’ place of public accommodation, facilities,

    goods and services, and to defendants’ policies, practices, and procedures.

                       ATTORNEY’S FEES, EXPENSES AND COSTS
           79.     In order to enforce plaintiff’s rights against the defendants, plaintiff has

    retained counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to

    the ADA and the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and

    Administrative Code § 8-502.

                                     PRAYER FOR RELIEF

           WHEREFORE, plaintiff respectfully requests that the Court enter a judgment

    against the defendants, jointly and severally, in favor of plaintiff that contains the

    following relief:

                             i.    Enter declaratory judgment declaring that defendants

                   have violated the ADA and its implementing regulations, Executive

                   Law and Administrative Code and declaring the rights of plaintiff as to

                   defendants' place of public accommodation, and defendants’ policies,

                   practices and procedures;

                            ii.    Issue a permanent injunction ordering defendants to close

                                                  16
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 17 of 18 PageID #: 17



                and cease all business until defendants remove all violations of the ADA,

                the 1991 Standards or the 2010 Standards, Executive Law and

                Administrative Code, including but not limited to the violations set forth

                above;

                          iii.   Retain jurisdiction over the defendants until the Court is

                satisfied that the defendants' unlawful practices, acts and omissions no

                longer exist and will not reoccur;

                          iv.    Award of compensatory damages in an amount to be

                determined at trial;

                           v.    Award plaintiff punitive damages in order to punish

                and deter the defendants for their violations of the Administrative

                Code of the City of New York;

                          vi.    Award reasonable attorney’s fees, costs and expenses

                pursuant to the Administrative Code;

                         vii.    Find that plaintiff is a prevailing party in this

                litigation and award reasonable attorney’s fees, costs and

                expenses pursuant to the ADA; and

                         viii.   For such other and further relief, at law or in equity, to

                which plaintiff may be justly entitled.


    Dated: December 20, 2020

          Brooklyn, New York




                                                17
Case 1:20-cv-06172-NGG-CLP Document 1 Filed 12/20/20 Page 18 of 18 PageID #: 18




                                            Respectfully submitted,


                                            GABRIEL A. LEVY, P.C.
                                            Attorney for Plaintiff
                                            415 Red Hook Lane, Ste. 6E
                                            Brooklyn, NY 11201
                                            (516) 287-3458

                                            By: /s/ Gabriel A. Levy, Esq.
                                            GABRIEL A. LEVY, ESQ (5488655)
                                            Glevyfirm@gmail.com




                                      18
